Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 1 of 43



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 1:20-cv-21476-JAL


  WALTER HINTON AND
  MONICA HINTON,

  Plaintiffs,
  vs.

  TURNING POINT BRANDS, INC.,
  INTERNATIONAL VAPOR GROUP,
  INC., VAPORFI FRANCHISING,
  LLC, NICOLAS MOLINA, DCV
  FRANCHISE GROUP,
  KENNETH F. DARROW, P.A.,
  JOHN DOES 1-10, and
  ABC COMPANIES 1-10,

  Defendants.
  _______________________________/
                                  FIRST AMENDED COMPLAINT
                                   NATURE OF THE ACTION
      A. Fraudulent Inducement of Franchise Business Relationship with Plaintiffs
          1.     This action involves the fraudulent inducement of Plaintiffs’ significant million-

  dollar plus monetary investment in the VaporFi Franchising, LLC franchise system as a franchisee

  and franchise area developer through the systematic and purposeful concealment of material

  information and required federal franchise disclosures by Defendants International Vapor Group,

  Inc. (“IVG”) and Nicolas Molina (“Molina”) and through their purposeful misrepresentation of an

  intention to develop a system of legitimate brick-and-mortar franchised business locations

  throughout the United States.

          2.    More specifically, Defendants IVG and Molina, together and in concert with

  various other parties named herein, knowingly and intentionally concealed, and through their

  agents and certain successor businesses continue to conceal, material information regarding

                                                 1
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 2 of 43



  multiple prior litigations against Molina that involved numerous allegations of consumer fraud

  that should have been properly disclosed in various annually updated iterations of the VaporFi

  Franchise Disclosure Document (“VaporFi FDD” or “FDD”), all for the purpose of deceiving the

  consumer public and inducing financial investments.

         3.      Such concealment was purposeful and specifically and squarely designed to induce

  Plaintiffs, other similarly situated franchisees, developers and investors, and the consumer public

  to make substantial monetary investments in a business opportunity that they would never have

  originally considered had IVG, Molina and the various other defendants properly disclosed details

  of the previous alleged deceptive consumer practices for which Molina had previously been

  accused.

         4.      Indeed, not only had Molina been previously implicated in a wide array of

  consumer abuses and sharp business practices, such complaints had also been brought by United

  States federal agencies (most notably the Federal Trade Commission) as well as various State

  Attorneys General.

         5.      Despite the existence of multiple prior lawsuits in which Molina was named in both

  an agency capacity and in his individual capacity, information regarding these matters was never

  properly disclosed in Item 3 (Prior Litigation) of the VaporFi FDD in any of the multiple (annually

  updated) iterations of that document that were prepared and eventually furnished to prospective

  franchisees.

         6.      In preparation of the VaporFi FDD, IVG and Molina retained the services of the

  Kenneth F. Darrow, P.A. and its principal Kenneth Darrow, Esq. As set forth herein, the FDD

  prepared by Darrow, based upon information provided to this attorney by IVG and Molina, should




                                                  2
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 3 of 43



  have properly disclosed multiple lawsuits alleging fraud in which Molina was named as an

  individual party defendant, in concert with certain businesses in which he was previously involved.

         7.      The Darrow Firm and Attorney Darrow should have, but failed to, perform the

  requisite due diligence into the accuracy of information provided by IVG, its agents and Molina

  regarding prior litigation involving the franchisor’s principals. While the Darrow Firm and

  Attorney Darrow’s attorney-client relationship was with IVG and/or one or more of its affiliates,

  it was at all times understood that third-party prospective franchisees and investors such as

  Plaintiffs would have relied (and, indeed, did rely) on the fraudulent and/or negligent

  representations contained in the FDD.

         8.      The actions of IVG and Molina, together with the actions and representations of the

  other named defendants, constituted not only a fraud upon the Plaintiffs but also upon the consumer

  public. In reliance upon the representations made in the VaporFi FDD, which directly violated

  Federal Trade Commission Rule 436, Plaintiffs invested more than one million dollars ($1 million)

  into the franchise system between 2016 and the present date.

         9.       Such fraudulent concealment is also a violation of the Florida’s Deceptive and

  Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq., (“FDUTPA”)and entitles Plaintiffs to

  rescission, restitution, injunctive and declaratory relief and other damages.

         10.     Soon after Plaintiffs’ entry into the VaporFi franchise system in late 2016, Plaintiffs

  also learned that the brick-and-mortar franchise location that they opened, as the first of seven (7)

  such anticipated locations, was nothing more than an experimental business model to accumulate

  franchisee’s (walk-in) customer information, attract these customers to IVG’s Vaporfi.com online

  business and bolster the sales of IVG’s online business platform, all to the detriment of Plaintiffs

  and similarly situated franchisee store owners.



                                                    3
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 4 of 43



         11.      By this time, Plaintiffs’ options were limited, as they had already invested hundreds

  of thousands of dollars of their own money, and also borrowed hundreds of thousands of dollars

  (at the suggestion of IVG personnel) to finance the acquisition of the franchise interest and operate

  the business.

     B. Fraudulent and Deceptive Practices Persist After Plaintiff’s Entry into Franchise
        System

         12.      After leading Plaintiffs and other VaporFi franchisees and investors to believe that

  they had legitimate designs to expand the franchise system and gain a foothold in the vaping

  business, IVG and Molina conspired to aggregate customer information collected at the brick-and-

  mortar store locations to target for online sales (of the same products offered at drastically reduced

  prices) and compete directly with the business of VaporFi store owners, including Plaintiffs.

         13.      Indeed, IVG, its management and Molina never actually intended to grow and

  develop a “brick-and-mortar” retail franchise system; rather, they used these businesses to test the

  retail market for their products. In doing so, IVG and Molina misused the franchise model to lure

  prospective franchisees and area developers/investors and generate short term revenues through

  franchise fees, royalties and marketing fees, all in a covert effort to feed its real business: its

  corporate, online store model.

         14.      Compounding matters, IVG routinely comingled personnel, capital and other basic

  resources with Defendant, VaporFi Franchising, LLC, the limited liability company it created

  solely as a repository for franchise fees and related fees. For instance, principal IVG personnel

  that were employed by the organization during time periods relevant herein, such as Ms. Kirsty

  Pope, Ms. Corti Lewis and Mr. Jason Henshaw often shared dual roles with VaporFi Franchising

  but were at all times employees of IVG.




                                                    4
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 5 of 43



         15.     Upon information and belief, Defendant VaporFi Franchising LLC, which despite

  being designated as the “franchisor” was never operating as a going concern, and was largely, if

  not completely, funded by IVG.        Upon further information and belief, IVG used VaporFi

  Franchising, LLC as nothing more than a liability shield and to otherwise abuse the corporate form.

         16.     In or about September 2018, despite a litany of problems plaguing its franchise

  business model, the VaporFi franchise system was sold to Defendant Turning Point Brands, Inc.

  (“TPB”), which assumed day-to-day management and control of the business, continued to offer

  and sell franchise business opportunities to the general public and – despite having an opportunity

  to properly update and correct the misinformation contained in the FDD – continued to

  purposefully and/or recklessly conceal material information pertaining to the prior litigations that

  should have been disclosed in the various prior iterations of the FDD.

         17.     At the time of the of the TPB acquisition, Plaintiffs and other franchisees had

  already complained to IVG and its management that the franchise system was being subverted by

  the ongoing poaching of customers for the benefit of the vaprofi.com online store. While

  promising to rectify the systematic poaching of brick-and-mortar store customers, TPB took no

  action to cease the use of such information and the marketing of VaporFi products directly to

  potential customers at a substantial discount.

         18.     In connection with the sale, Molina, VaporFi Franchising, LLC’s and IVG’s chief

  executive, remained associated with the franchise system in a consulting capacity and continued

  to be compensated in that role. Additionally, most, if not all, existing IVG personnel remained in

  place despite the ongoing issues with online ordering and what appeared to be a purposeful

  interference in franchisee business. After September 2018, TPB paid these personnel both salaries




                                                   5
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 6 of 43



  and severance packages and held itself out as the party that controlled the day to day management

  of the franchise business.

         19.      TPB has not only acquired the VaporFi business but has, along with IVG,

  continued to function as the alter ego for the entity VaporFi Franchising, LLC, which entity they

  attempted to dissolve and has remained inactive status since September 2018. For instance, TPB

  and IVG assumed day-to-day decision-making responsibilities for the entity, has made all material

  management decisions for VaporFi Franchising, LLC, and comingled management (and, upon

  information and belief, assets) between TPB, IVG and the VaporFi entity. TPB has also paid key

  employees of VaporFi Franchising, LLC both their salaries and severance pay in the months after

  it acquired the VaporFi and IVG business. These actions extended far beyond mere parent control

  over a subsidiary entity and are tantamount to alter ego control and a total blurring and abuse of

  the corporate form.

         20.     Throughout 2018 and 2019, Plaintiffs and other franchisees in the VaporFi system

  pleaded with management from TPB and IVG to address ongoing issues dating back to their

  original purchase of their franchise location, as well as the apparent scheme by the owners of the

  franchise system to overhaul the entire system and compete with franchised locations for customer

  business. During many of these discussions it became increasingly clear that TPB and IVG were

  running the franchise system and were making day to day decisions on its behalf.

         21.     TPB also began to assert so much control that it asserted contractual rights against

  Plaintiffs and other franchisees despite not having been a signatory to any contract.

         22.     Plaintiffs also learned TPB’s overarching control of the VaporFi franchise system

  in or about June 2019, when it was disclosed that TPB Chief Operating Officer Mr. Graham Purdy

  was making decisions regarding franchise management operations. Also, IVG’s “Director of



                                                   6
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 7 of 43



  Franchising” Mr. Jason Henshaw (who also identified himself as a TPB on LinkedIn and other

  social media platforms) directly organized and oversaw franchise meetings and fielded inquiries

  and concerns from franchisees, regarding not only operational issues but also the concerns over

  the initial fraudulent disclosures.

          23.     Between 2018 and the present, TPB has also continued to control and operate the

  franchise system in accordance with the apparent scheme to convert the business to one for online

  ordering, further undermining the interest of Plaintiffs and their other franchisees and while also

  devaluing the franchise locations. Throughout 2019, TPB’s control over the VaporFi franchise

  operation was overarching and extended beyond mere day-to-day management to include its

  assertion of rights under the franchise contract for royalties and other fees.

          24.     Plaintiffs and other franchisee businesspersons’ pleas for a correction to these fatal

  system abuses fell on deaf ears and persisted through the end of 2019. During this time period,

  after assuming control of the VaporFi franchise business, TPB, IVG and their respective (shared)

  management allowed the franchise system to fall into a state of disrepair in the face of federal and

  state government scrutiny over health and safety concerns levelled at the vaping industry.

          25.     In Summer 2019 TPB’s obvious direct control and management of the franchise

  system and utter disregard for the corporate form culminated in TPB actually sending Plaintiffs

  and other franchisees “Default Notices” and proposed settlement terms to govern their separation

  from the dying franchise business. The “default notice” correspondence were sent by TPB on

  “Turning Point Brands, Inc.” letterhead, by TPB’s general counsel Don Becker, Esq., and

  purported to exert TPB’s own right to default and terminate the VaporFi franchise relationships.

  At this time, it became abundantly clear to Plaintiffs and other franchisees that TPB was indeed




                                                    7
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 8 of 43



  running the business of VaporFi Franchising, asserted rights pursuant to the franchise agreement

  and had effectively stepped into the shoes of the franchisor and IVG.

         26.     In early 2020, TPB and IVG officially ceased offering franchises to the consumer

  public and, upon information and belief, have put to into effect a plan to wind down the entire

  VaporFi franchising operation. TPB and IVG have taken the position that the wind-down was

  necessitated by the federal government’s tightening regulations over “vaping” businesses and their

  products; however, the franchise system had been rendered unprofitable for Plaintiffs and other

  franchisees for years by the time the “vaping crisis” became a matter of public concern.

         27.     Defendants IVG and TPB also have taken retaliatory action against Plaintiffs and

  certain other similarly situated franchisees who have spoken out and brought attention to both the

  initial fraudulent concealment in the VaporFi FDD, and the apparent ongoing conspiracy to

  disenfranchise brick and mortar store owners by defaulting and subsequently terminating these

  parties’ franchise agreements.

         28.     In 2020, in direct response to Plaintiff’s complaints and demands for rescission and

  other remuneration, Defendants IVG and TPB “terminated” Plaintiffs’ franchise rights and shut

  off Plaintiffs’ access to VaporFi’s point of sales (POS) System.

         29.     As set forth herein, as a direct and proximate result of the fraudulent and other

  tortious conduct of the Defendants, individually and in concert with each other, including the

  actional violations of FDUTPA, statutory protections for franchisees in the State of Georgia and

  the commission of common law fraud and other torts, Plaintiffs have sustained and continue to

  sustain catastrophic financial losses and monetary damages of more than $1.5 million.




                                                  8
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 9 of 43



                                                   THE PARTIES

            30.        Plaintiffs, Walter Hinton and Monica Hinton (“Plaintiffs”), husband and wife, are

  residents of the State of Georgia.

            31.        Defendant International Vapor Group, Inc. (“IVG”) is a corporation with principal

  offices located at 15050 Northwest 79 Center Suite 101A , Miami Lakes, FL 33016. IVG regularly

  does business in the State of Florida and in this district and, as the owner of VaporFi Franchising

  LLC and its franchise business, was directly involved in the fraudulent and other conduct alleged

  herein.

            32.        Defendant Turning Point Brands, Inc. (“TPB”), a Delaware Corporation, is the

  owner of Defendant IVG and the owner of the VaporFi Franchise System. Its principal place of

  business is located at 5201 Interchange Way, Louisville, KY 40229. It does business in the State

  of Florida and in this district in connection with its operation and management of IVG and the

  VaporFi franchise business.

            33.        Defendant, Nicolas Molina, individual, is the former CEO of International Vapor

  Group and VaporFi Franchising LLC and is a resident of the State of Florida and resides in this

  district with a last known address of 1000 South Pointe Drive, #1901 Miami Beach, FL 33129

  Molina does business in the State of Florida and in this district. At all relevant times herein, Molina

  acted as an executive of IVG or as a consultant of IVG and TPB.

            34.        Defendant VaporFi Franchising, LLC is a limited liability company created by

  Defendant IVG for the purpose of running the VaporFi-brand franchise operation. Its principal

  place           of       business      is      located      at     14300        Commerce         Way.

  Miami Lakes, Florida 33016. During all times relevant, VaporFi Franchising, LLC has done

  business in the State of Florida and in this district. Upon information and belief, VaporFi



                                                       9
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 10 of 43



   Franchising, LLC was, and is, a shell corporation created as a liability shield for Defendant

   International Vapor Group and, upon further information and belief, has ceased to be a going

   concern. On or about September 5, 2018, Defendant Molina, and/or his agents, VaporFi

   Franchising, LLC’s CEO sought to dissolve this entity. VaporFi Franchising, LLC has been

   inactive since that date.

            35.   Defendant DCV Franchise Group is an entity that does business in the State of

   Florida with principal offices located at 468 Pennsfield Place, Suite 203, Thousand Oaks, CA

   91360.

            36.   Defendant Kenneth F. Darrow, P.A. (“Darrow Law Firm”) is an entity that was

   doing business in the State of Florida and in this district with principal offices located at 8440 S

   Dixie Hwy Miami, FL 33143. The Darrow Law Firm was counsel for Defendants IVG and Molina

   and, upon information and belief, VaporFi Franchising, LLC in the preparation of the disclosure

   documents that are the subject of the statutory and fraud claims in this matter.

            37.    Defendant Kenneth F. Darrow, Esq. was the principal of Darrow Law Firm with a

   principal office located at located at 8440 S Dixie Hwy Miami, FL 33143.

            38.   Defendants, John Does 1-10, are individuals who are currently unknown, but who

   are believed to have taken part in the actions complained of herein within the State of Florida and

   in this district. John Does 1-10 are believed to have regularly done business in the State of Florida

   and have availed themselves of the laws and jurisdiction of this Court.

            39.   Defendants ABC Companies 1-10 are legal entities that are currently unknown,

   which are believed to have taken part in the actions complained of herein within the State of Florida

   and in this district. ABC Companies 1-10 are believed to have regularly done business in the State

   of Florida and have availed themselves of the laws and jurisdiction of this Court.



                                                    10
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 11 of 43




                                    JURISDICTION AND VENUE

          40.     This court has personal jurisdiction over each of the named Defendants in this

   action because each of the Defendants regularly transacted business in this district during all time

   periods relevant to this Complaint. Moreover, many activities giving rise to this action have taken

   place through contacts and communications in and into this district.

          41.     Personal jurisdiction is proper before this Court pursuant to Fla. Stat. §

   48.193(1)(a)(1) and (2) because Defendants operate, conduct, engage in, and carry on business in

   Florida, and have committed a tortious act within this state targeted towards Florida businesses

   and residents. Personal jurisdiction is also proper before this Court pursuant to Fla Stat. § 48.193(2)

   because Defendants engage in substantial and not isolated activity within Florida.

          42.     This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000, exclusive of

   interests and costs, and is between citizens of different states.

          43.     Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §

   1391(b)(2) because a substantial part of the events giving rise to the claims in this action have

   occurred in the Southern District of Florida. Several named defendants reside or are headquartered

   in this district. Venue lies in the Southern District of Florida under 28 U.S.C. § 1391 because: (a)

   certain of the defendants reside or do business and are amenable to service there; (b) the

   Development Agreement entered into between Plaintiffs and Vaporfi Franchising, LLC chose this

   district as the “only proper and exclusive venue and form for adjudicating any dispute under or in

   connection with” the VaporFi Development Agreement.




                                                     11
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 12 of 43




          A.      IVG, VaporFi Franchising, LLC and Molina’s Knowing Violations of FTC
                  Rule 436 and Fraudulent Inducement of Franchise Relationship with
                  Plaintiffs

          44.     In 2016, Plaintiffs began discussing VaporFi franchise opportunities through IVG’s

   agent/consultant Kirsty Pope. As an agent of Defendants Vaporfi and IVG and taking express

   direction from these entities and Defendant Molina, individually, Ms. Pope aggressively solicited

   Plaintiffs to invest in the business, not just as a franchisee but also as a developer. While acting

   as a franchise sales agent for VaporFi and IVG, Pope was at all relevant times paid by either IVG

   or TPB (after it acquired IVG and VaporFi) and took express direction from IVG and/or TPB,

   which entities at all relevant times exerted total control over the day-to-day activities of the

   VaporFi franchise system.

          45.     Upon their introduction to the franchise system, IVG described its business as the

   marketing and sale of a broad array of proprietary and third-party vapor products direct to adult

   consumers via a best-in-class online platform under brand names such as VaporFi, South Beach

   Smoke, and DirectVapor.

          46.     IVG marketed the VaporFi franchise as being an effective in-store experience at its

   corporate and franchise retail storefronts where consumers can receive knowledgeable advice on

   purchases from experienced employees.

          47.     During Plaintiff’s pre-contractual investigation of the VaporFi franchise

   opportunity, Plaintiffs were impressed by VaporFi’s purported plans for a retail business model

   and certain of its differentiating characteristics in what was then a burgeoning “vaping” market.




                                                   12
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 13 of 43



          48.     A significant incentive for Plaintiffs to join IVG’s franchise in the role of a

   “developer” was the purported business acumen, reputation, and expertise of its then-Chief

   Executive Officer (CEO), Defendant, Molina.

          49.     At all relevant times, Molina represented himself as a successful entrepreneur with

   forward-thinking business sense and a keen understanding of the “vaping” business. Molina also

   purported to have established a highly successful online purchasing platform that had succeeded

   in strong sales of both IVG’s own proprietary products and other vaping products.

          50.     During the time period in which Plaintiffs were investigating the concept of making

   a franchise investment, while being made aware of certain of Molina’s purported business

   successes, they were also unaware of, and, in fact, kept completely in the dark about, Molina’s

   serious prior legal issues, including multiple lawsuits that alleged that Molina, individually and in

   concert with others, had purposefully deceived the consumer public in various other businesses in

   which he was a principal or owner.

          51.     Ms. Pope, of course, mentioned nothing of these issues (and it is unclear whether

   she was aware of Molina’s prior businesses or legal troubles) and touted only the potential growth

   of the VaporFi franchise and the opportunity for Plaintiffs to build out and develop an entire

   franchise “territory.”

          52.     In May 2016, Ms. Pope, as an agent of IVG, Molina and VaporFi Franchising

   furnished a copy of VaporFi’s most current FDD and form franchise agreement and development

   agreement to Plaintiffs. After inquiring with Ms. Pope whether they should have an attorney

   review the FDD and form franchise documents, Ms. Pope indicated it would be unnecessary

   because the franchisor “had franchise counsel.” Plaintiffs relied upon this representation and did




                                                    13
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 14 of 43



   not seek or retain counsel to review the FDD, development agreement, franchise agreement or any

   other related documents.

          53.      Plaintiffs eventually agreed to enter into a Development Agreement granting the

   rights to open seven (7) VaporFi Franchise locations.

          54.      In connection with this Agreement, Plaintiffs were granted “exclusive rights to

   develop and open locations in the following counties in the State of Georgia: Fulton County,

   Georgia, Cobb County Georgia, DeKalb County and Clarke County.”

          55.      In exchange for these development rights, Plaintiffs agreed to pay the initial sum of

   $105,000.

          56.      In or about October 2016, contemporaneous with the time period that Plaintiffs

   entered into their Franchise Agreement and Development Agreement and committed to investing

   hundreds of thousands of dollars to build out and run a franchised location, Molina gave an

   interview to www.betheboss.com in which he touted both his own entrepreneurial experience and

   that of the IVG management team that was “backed” the VaporFi franchise.

          57.      Molina specifically referenced the expertise and experience of IVG’s management

   and specifically highlighted IVG and VaporFi’s Vice President of Store Operations, Cortni Lewis,

   who he described as having over 20 years of experience in retail and that Ms. Lewis was dedicated

   to ensuring that all awarded franchisees are given the tools they need to run a successful retail

   business. While Molina did not explain how and why he and others were performing dual roles for

   both IVG and the newly formed franchisor entity, the dominance and control of the franchise

   systems’ daily operations are clearly evident in his own statements and in the structure of the

   organization.




                                                    14
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 15 of 43



          58.     Of course, Molina’s interview neglected to mention the various consumer fraud

   litigations in which Molina had been named in the preceding decade or the various other businesses

   in which he had been involved in alleged deceptive consumer practices. Notably, Molina also

   asserted that he had taken a “three-year sabbatical” prior to starting IVG; however, during this time

   period Molina was embroiled in the same lawsuits that were concealed in the VaporFi FDD.

          59.     Unbeknownst to Plaintiffs, the March 28, 2016 version of the VaporFi FDD that

   they received in May 2016 from Ms. Pope purposefully concealed material information required

   to be disclosed under federal law and, by extension, the statutory laws of various states.

          60.     Indeed, Federal Trade Commission (FTC) has enacted clear rules (under “new”

   FTC Rule 436) regarding Franchise Disclosure Document (“FDD”) disclosures and how certain

   items must be disclosed. Item 3 of the FDD requires the disclosure of pending litigation and related

   matters.

          61.     Item 3 of the March 28, 2016 version of the VaporFi FDD received by Plaintiffs

   states as follows:

                            “No litigation is required to be disclosed in this item.”

          62.     The representation made in VaporFi’s Item 3 was a blatant lie at the time of its

   making and, more technically, constituted a fraudulent concealment of material facts relevant to

   any prospective franchisee considering making a substantial monetary investment in the VaporFi

   franchise. This representation was also designed to induce prospective franchisees to invest in the

   franchise system that was being run by a principal, Molina, who had repeatedly been accused of

   preying upon hapless consumers.

          63.     The pertinent aspects of these FTC requirements as pertain to the Item 3 disclosure

   provide, in relevant part:



                                                    15
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 16 of 43



                  The franchisor, its affiliates, its predecessors, parents, or
                  individuals working for the franchisor with significant
                  management responsibility are the parties who need to disclose
                  material legal actions. Parent companies need to disclose their
                  litigation history only when they guarantee the franchisor’s
                  performance or have post-sale obligations. Any affiliate who: (1)
                  guarantees the franchisors performance; (2) offers franchises for
                  sale under the franchisor’s principle trademark; or (3) under certain
                  circumstances, affiliates who have sold franchises in any line of
                  business within the last ten years.

                  Second, the Franchisor et al. must disclose three types of legal action
                  and some regulatory actions.


                  a) Pending legal actions, these parties must disclose pending
                  criminal, regulatory, or civil actions involving illegal or
                  deceptive conduct or unfair trade practices.

                  b) They must disclose any past convictions, no contest, or guilty
                  pleas within the last ten years resulting from criminal, regulatory, or
                  civil actions alleging illegal, deceptive, or unfair actions or
                  practices.


                  c) They must disclose material civil actions involving any
                  franchise relationship. Additionally, they must disclose
                  currently effective injunctive or restrictive orders brought by a
                  public agency that involve violations of securities, franchise, or
                  trade practices. (emphasis added.)
          64.     In actuality, at the time this Item 3 disclosure was required and ignored, Molina had

   been involved in multiple fraud-related lawsuits and investigations/agency prosecutions by the

   Illinois Attorney General, the Attorney General of the State of Florida and, perhaps most relevant

   to the instant dispute, the Federal Trade Commission.

          65.     Each of these matters had been commenced within ten (10) years of the issuance of

   the FDD. As such, each of these matters, and any related matters, should have been properly

   disclosed pursuant to the FTC Rule disclosure requirements.



                                                    16
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 17 of 43



          66.     Attached hereto as Exhibit A is a true copy of the Complaint in Federal Trade

   Commission v. Home Assure, LLC, Nicolas Molina, et als., Case No. 8:09-cv-00547 (United States

   District Court, Middle District of Florida – Tampa Division) in which the FTC sought injunctive

   and other equitable relief, restitution and other damages in connection with alleged fraudulent

   mortgage foreclosure rescue services in which Molina had been personally involved.

          67.     Pursuant to FTC Rule 436 the Federal Trade Commission matter (Exh. A.) should

   have been, but was not, properly disclosed in the March 28, 2016 version of the VaporFi

   Franchising, LLC FDD that was delivered to Plaintiffs.

          68.     Attached hereto as Exhibit B is a true copy of the Complaint in the matter of the

   People of the State of Illinois vs. Advanced Wellness Research, Inc., Nicolas Molina, et als., Case

   No. 09CH29098, seeking injunctive relief, restitution and other damages violations of Subsection

   1(f) State of Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ICLS 505/1(f),

   et seq. in connection with deceptive practices related to the online sale of products to consumers,

   among other things.

          69.     Pursuant to FTC Rule 436 the State of Illinois matter (Exh. B) should have been,

   but was not, properly disclosed in the March 28, 2016 version of the VaporFi Franchising, LLC

   FDD that was delivered to Plaintiffs.

          70.     Attached hereto as Exhibit C is a true copy of the September 16, 2009 Complaint

   in the matter, Attorney General/State of Florida v. Advanced Wellness Research, Nicolas Molina,

   et als, Case No. 09051002 (17th Judicial Circuit, Broward County, Florida) seeking injunctive

   relief, restitution and other legal and equitable relief on behalf of Florida consumers.




                                                    17
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 18 of 43



          71.     Pursuant to FTC Rule 436 the State of Florida matter (Exh. C) should have been,

   but was not, properly disclosed in the March 28, 2016 version of the VaporFi Franchising, LLC

   FDD that was delivered to Plaintiffs.

          72.     Attached hereto as Exhibit D is a true copy of the January 3, 2012 Final Consent

   Judgment in the matter Office of the Attorney General/State of Florida v. Advanced Wellness

   Research, Inc. et als. in which Molina and others consented to injunctive relief regarding trade

   practices involving US consumers as other equitable and monetary relief and provisions regarding

   future violations.

          73.     Pursuant to FTC Rule 436 the State of Florida Consent Judgment (Exh. D) should

   have been, but was not, properly disclosed in the March 28, 2016 version of the VaporFi

   Franchising, LLC FDD that was delivered to Plaintiffs.

          74.     IVG, Molina and VaporFi’s blatant FTC disclosure violations through their

   collective failure to properly disclose the lawsuits directly involving Molina, also constitutes a

   violation of Florida’s Deceptive and Unfair Trade Practices Act, (“FDUTPA”). Fla. Stat.

   §501.202(2).

          75.     FDUTPA declares unlawful any "[u]nfair methods of competition, unconscionable

   acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce."

   Fla. Stat. § 501.204(1); see also, KC Leisure, Inc. v. Haber, 972 So.2d 1069, 1073 (Fla. 5th DCA

   2008) (the three elements of a FDUTPA claim are 1) a deceptive act or unfair practice; 2) causation

   and 3) actual damages.)

          76.     Such conduct further constitutes fraud in the inducement under Florida Law. See,

   e.g., Eclipse Medical, Inc. v. American Hydro-Surgical Instruments, Inc., 262 F.Supp. 2d 1334,

   1342 n. 1 (S.D. Fla. 1999). In the aggregate, such fraud, entitles Plaintiffs to full rescission and



                                                    18
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 19 of 43



   damages under Florida Law. Billian v. Mobile Corporation, 710 So.2d 984, 991 (Fla. 4th DCA

   1998), rev. denied 725 So.2d 1109 (Fla. 1998) (discussing elements of rescission claim under

   Florida law).

                     B.     Involvement of Darrow Firm and Attorney Kenneth Darrow in
                            Preparation of Franchise Disclosure Document.

           77.       In or about 2014, IVG and Molina retained the Darrow Firm and Attorney Darrow

   to assist in the preparation of their FDD and form franchise contracts.

           78.       At all relevant times, the Darrow Firm understood that the FDD and related

   franchise materials would be presented to prospective franchisees in the State of Florida and

   throughout the United States.

           79.       The Darrow Firm was also aware of the requirements under FTC Rule 436 to make

   proper disclosures in Item 3 of the FDD to include all relevant litigation against the franchisor and

   its principals.

           80.       The Darrow Firm and Attorney Darrow recklessly and/or intentionally assisted

   IVG, Molina, and VaporFi in the concealment of each of the litigation matters referenced herein,

   which fell squarely within the matters required to be disclosed by the FTC.

           81.       The Darrow Firm and Attorney Darrow were, at all relevant times, highly esteemed

   members of the franchise bar and routinely represented franchisors in the preparation of FDDs and

   related franchise documents and in the registration of franchises to do business in various states.

   The Darrow Firm and Attorney Darrow were also familiar with the FTC Rule, its requirements

   and the seriousness of a violation of the FTC Rule by way of a concealment of material fact and/or

   purposeful misrepresentation.

           82.       Upon further information and belief, as experienced franchise counsel, the Darrow

   Firm and Attorney Darrow were also aware that the purpose of the FDD was to provide material

                                                    19
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 20 of 43



   information to prospective franchisees and investors who would rely upon same in their own due

   diligence analysis of a franchise opportunity.

          83.     Upon information and belief, all of the fraudulent omissions contained in the FDD

   originated with information provided to the Darrow Firm by either Defendant Molina or Courti

   Lewis. Lewis and Molina worked directly with the Darrow Firm and Attorney Darrow to provide

   information for this purpose. Upon further information and belief, the Darrow Firm failed to fact

   check and/or blatantly or recklessly ignored the critical omissions in Item 3 of the FDD.

          84.     Nevertheless, the Darrow Firm permitted the creation, filing and dissemination of

   the incomplete and fraudulent VaporFi FDD which was received by and relied upon by Plaintiffs

   and similarly situated VaporFi franchisees, developers and investors.

          85.     The Darrow Firm and Attorney Darrow knew or should have known that the

   representations contained in Item 3 of the FDD were false and misleading and improperly

   concealed material information that should have been disclosed to the consumer public.

          86.     Plaintiffs received a 2016 iteration of the FDD, which contained the same material

   omissions in Item 3 as the original FDD prepared by the Darrow Firm and every prior or

   subsequent iteration of the FDD that was created and/or disseminated to the consumer public.

                  C.      Involvement of Defendant DCV Franchise Group in the Inducement of
                          Plaintiffs’ Franchise Investment.

          87.     During the course of their negotiations with IVG and VaporFi and their

   representatives, the entity Defendant DCV Franchise Group was recommended to Plaintiffs by

   IVG and VaporFi as a consultant that could assist Plaintiffs develop “funding strategies” and

   “arrange finance placement” in connection with their VaporFi franchise and to build out the

   anticipated 7 locations contained in their development agreement.



                                                    20
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 21 of 43



          88.     On or about September 12, 2016 DCV and Plaintiffs entered into DCV’s form

   “Master Services Agreement” whereby DCV promised to perform its consulting services in

   accordance with all applicable laws and regulations.

          89.     DCV also work with Plaintiffs to prepare a “Business Plan” that was ultimately

   submitted to various third-party lenders/funding sources. DCV held itself out as “masters in the

   placement of business financing and business establishment services for owners of franchises and

   independent business ventures.” DCV also claimed that each business plan it created was “unique

   to the character of the project” and functioned as a “personalized tool that matches the underwriting

   guidelines of financial institutions and other various investor projects.”

          90.     DCV at all relevant times owed a duty of care in the consulting services owed to

   Plaintiffs. By its own admission, DCV worked closely with Molina, IVG and their agents to

   prepare the “Business Plan” using both financial projections and other information contained in

   the FDD, which, unbeknownst to Plaintiffs, had fraudulently concealed pertinent information

   including but not necessarily limited to prior lawsuits against Molina, IVG and VaporFi’s principal

   and CEO.

          91.     Indeed, despite the inclusion of an extensive synopsis, explanation and purported

   analysis of the VaporFi Franchise brand, history and personnel being contained in the Business

   Plan, it contains absolutely no mention of any litigation history as to either the franchisor or its

   principals(s). Based upon its purported expertise in the realm of franchising, DCV should have

   been acutely aware of VaporFi’s disclosure obligations when reviewing and incorporating aspexts

   of the FDD in the Business Plan.

          92.     In exchange for these services, Plaintiffs agreed to pay DCV a consulting fee in the

   amount of $5,500.



                                                    21
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 22 of 43



           93.     DCV went further to prepare a “Business Plan” inclusive of profit and loss

   statement(s), financial projections and assumptions, using the VaporFi FDD and relying in large

   part upon information provided by IVG, Molina and/or VaporFi representative Cortni Lewis. The

   purpose of the business plan was to obtain financing through a Small Business (SBA)-backed loan

   in at least the approximate amount of $158,800. Attached hereto and made a part hereof as Exhibit

   E is a true copy of the DCV/VaporFi Business Plan.

           94.     DCV specifically relied upon the VaporFi FDD in preparation of the Business Plan

   and prepared financial projections based upon information contained in Item 19 of the FDD. The

   Business Plan provided revenue forecast, pro forma P/L statements from the first 3 years of the

   business’ existence. The Business Plan also contained assumptions regarding revenue growth that

   suggested the business would become profitable within a 3 year timeframe.

           95.     In its associated Statement of Assumptions, DCV asserted that “the statements of

   fact in this business plan are true and correct.” Plaintiffs applied for and obtained an SBA backed

   loan upon the advice of DCV and the information compiled and presented in the Business Plan,

   which created a false assurance of the business’ success.

           96.     In general, the DCV Business Plan grossly underestimated the amount of operating

   expenses that would ultimately be incurred in the operation of the business and overstated

   revenues, to create the impression that the business, if operated according to system standards,

   would become profitable in a relatively short time period. DCV created a business plan that was

   designed to increase the likelihood that Plaintiffs would obtain funding to promote and insure

   Plaintiff’s entry into the VaporFi system, commitment to the development agreement and to meet

   the desired ends of the franchisor, despite owing a contractual and common law duty to act in the

   best interest of Plaintiffs.



                                                   22
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 23 of 43



           97.     DCV breached each and every duty to the Plaintiffs in the preparation and

   dissemination of the Business Plan.

           98.     DCV’s role in the franchise purchase and financing further injured Plaintiffs by

   encouraging even more significant monetary investment in the unproven and improperly disclosed

   franchise investment. In reliance upon the DCV’s alleged expertise in consulting, understanding

   of the franchise business and associated experience, Plaintiffs ultimately took a business loan in

   the amount of $250,000, with interest at a rate of 8% per annum, to finance their VaporFi store

   operation and development plan.

                   D.      IVG’s Continued Deceptive and Fraudulent Conduct After Entry into
                           VaporFi System

           99.     Soon after joining the franchise system, Plaintiffs learned that IVG, Molina and the

   various other owners of the VaporFi system had no actual intention to build a network of physical

   franchise locations and were, instead, using Plaintiffs’ and other similarly situated franchisees’

   efforts to develop a local clientele in their respective territory(/ies) as a means to build the VaporFi

   online platform and related business.

           100.    In actuality, Plaintiffs and other similarly situated developers, franchisees and

   investors were being used by VaporFi to test the consumer market, make certain products that

   could not be sold “online” available at the retail level and otherwise assist IVG, Molina and

   VaporFi develop a master customer list to which they would direct sales through an increasingly

   aggressive online mass e-mail solicitation campaign.

           101.    Initially, Plaintiffs and similarly situated franchisees were promised a percentage

   of sales from products sold online to customers within their protected territory.

           102.    This promise was false at the time of its making and was designed to induce

   Plaintiffs and other similarly situated franchisees not to object to the online campaign but to

                                                     23
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 24 of 43



   continue to support the VaporFi scheme and to, unwittingly, allow the franchisor to compete

   directly with their business, while generating revenues through franchise fees, royalties,

   adverti1sing fees and related payments from franchisees.

             103.   After the Hinton’s entered into the franchise system as developers, IVG, Molina,

   VaporFi, and, after purchasing the business in late 2018, Defendant, TPB, continued to improperly

   and surreptitiously direct sales efforts at customers of franchisee stores to solicit their business

   online via the vaporfi.com website, and failed and/or refused to properly credit franchisees with

   their agreed upon percentage of such sales.

             104.   IVG, Molina, VaporFi, and, later TPB, also misrepresented their efforts to correct

   what they attempted to describe as system glitches, when, in fact, they had no intention to properly

   compensate franchisees.

             105.   As franchisee business continued to struggle, IVG, Molina, VaporFi TPB continued

   to develop an increasingly aggressive marketing campaign designed, in part, to undermine its own

   franchisees’ business activities by offering the same products sold in stores at drastically reduced

   prices.

                    E.     Sale of IVG and Franchised Business to Turning Point Brands, Inc.

             106.   In September 2018, with much fanfare, the VaporFi franchise was sold by IVG and

   Molina to Defendant TPB, a publicly traded company (NYSE:TPB) that is focused on the sale of

   alternative tobacco products.

             107.   TPB purchased the business for an amount in excess of $20 million and permitted

   Molina to remain associated with IVG’s business in a consulting capacity and the terms of the

   agreement in TPB’s own public statement were as follows:

                    The acquisition values IVG at $24 million plus $4.5 million of
                    contingent earnouts. Acquisition consideration comprises $15

                                                    24
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 25 of 43



                    million of cash, $5 million equivalent of TPB common shares and a
                    $4 million 18-month promissory note. The contingent earnouts are
                    based on performance metrics paid out at the end of two years. For
                    the twelve-month period ending June 30, 2018, IVG had revenue of
                    approximately $47.7 million and EBITDA of $4.9 million. TPB
                    expects the transaction to be immediately accretive. As part of the
                    acquisition, TPB will consolidate underperforming overlapping
                    channels that will lower remaining TPB 2018 net sales by $5.0
                    million.

             108.   Molina remained associated with IVG and VaporFi as a consultant to the business

   and was compensated accordingly. Molina was also subject to receive the referenced $4.5million

   of contingent earnouts in or about August 2020.

             109.   On or about the same date of the sale, Molina and/or other representatives of

   VaporFi Franchising, LLC sought to dissolve the entity. No notice was ever given to Plaintiffs or

   any other franchisees of the intent to dissolve the entity or the status of the entity. Attached hereto

   and made a part hereof as Exhibit F are true copies of documents evidencing this effort to

   “dissolve” VaporFi Franchising, LLC and its presently inactive status.

             110.   Since September 2018, VaporFi Franchising, LLC has upon information and belief

   remained “inactive,” undercapitalized and has effectively ceased to be a going concern.

             111.   Nevertheless, IVG and TPB have presented the entity as operating, functioning and

   as a fully functioning and operating business to both franchisees, developers and investors and the

   general public. IVG and TPB also continued to offer franchise interests for sale during this time

   period.

             112.   IVG and TPB and their respective representatives purposefully concealed these

   efforts to dissolve VaporFi Franchising LLC which were made, upon information and belief, with

   the full knowledge and approval of IVG and TPB, and also concealed VaporFi Franchising, LLC’s




                                                     25
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 26 of 43



   inactive status, while at the same time assuming absolute control of the day-to-day operations of

   the VaporFi franchise.

          113.    Upon information and belief, at all times relevant to the sale, TPB had retained legal

   counsel and performed the requisite due diligence into IVG and its subsidiaries prior to the

   acquisition of IVG and the franchise business and any and all affiliated entities.

          114.     As such, TPB and its management knew, or should have known, of the various

   prior litigations naming Molina (who was the chief executive and public face of the target business)

   that are referenced herein. See Exhibits A, B, C and D.

          115.    TPB also knew or should have known – and is certainly chargeable with knowing

   – that the various iterations of the VaporFi FDD being disseminated to the consumer public

   concealed material information pertaining to each of these litigations. Nevertheless, TPB

   consummated the sale, continued to associate with Molina as a consultant/advisor and maintained

   the same management team and structure in the franchise business.

          116.    After the sale September 2018, TPB, while continuing to sell franchise interests

   and development rights to the consumer public, it also retained a majority of IVG’s then-existing

   management team to run the franchise business including Courti Lewis. As the first line of defense

   to ongoing franchisee complaints Ms. Lewis would routinely respond to franchisee inquiries

   and advise, in writing, that TPB was making all relevant management and strategic decisions

   for the franchise.

          117.    TPB also continued to disseminate updated versions the fraudulent FDD to the

   consumer public without updating, modifying or correcting the deceptive language contained in

   Item 3 of the FDD. Plaintiffs and other franchisees in the VaporFi system remained hopeful that

   TPB would address and correct ongoing issues with both franchise operations and what had been



                                                    26
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 27 of 43



   identified as the surreptitious theft of customer business and unfair competition through the

   Vaprofi.com website.

          118.   Throughout 2018 and 2019, it became increasingly clear that TPB and IVG were

   each exercising overwhelming business control and dominance over the VaporFi franchise and the

   VaporFi Franchising, LLC (an inactive entity that these Defendants attempted to dissolve)

   including the following:

                 a. TPB consistently comingled resources, personnel and management between the

                     various entities;

                 b. TPB paid key employees such as Kirsty Pope both their salary and, in the case

                     of Ms. Pope, her severance pay, despite falsely asserting that VaporFi

                     Franchising, LLC was a wholly owned subsidiary;

                 c. TPB and its management made core business decisions affecting VaporFi

                     franchisees, which was confirmed in writing by VP of Sales Courti Lewis;

                 d. VaporFi “employees” were actually IVG employees who were also serving dual

                     functions for TPB;

                 e. VaporFi franchising remained undercapitalized and used solely as a repository

                     for franchisees fees, royalties and other fees incidental to the business;

                 f. Upon information and belief, infusing capital into the VaporFi franchise system

                     to pay salaries and related costs to create the impression that the Vaporfi

                     Franchising LLC entity continued to be a going concern; and,

                 g. In 2019, TPB began acting against franchisees and developers and purporting

                     to advance rights of the franchisor, despite the fact it was a non-signatory to any

                     such agreement(s).


                                                   27
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 28 of 43



          119.    Attached hereto and made a part hereof as Exhibit G is a true copy of a payroll

   summary document for all amounts paid to Kirsty Pope in connection with her role with VaporFi

   through March 29, 2019. The document includes information pertaining to salary and associated

   deductions as well as “severance” pay made in connection with her separation from the company.

   Notably, the employer listed on the Payroll Summary is listed as National Tobacco Co., 5201

   Interchange Way, Louisville, KY 40229, which is an affiliate of TPB with the same business

   address as TPB. Upon information and belief, prior to September 2018 (like Ms. Pope) most – if

   not all – “employees” of VaporFi were actually employees of and paid by IVG and, after

   September 2018, most if not all “employees” of Vaporfi were actually employees of and paid by

   TPB.

          120.    In 2019, as the health of the franchise system continued to diminish, Plaintiffs and

   others repeatedly aired their grievances during system-wide conference calls and, each time, their

   concerns were met with false promises to address and fix system issues.

          121.    In mid-Summary 2019, for the first time, Plaintiffs for the first time discovered the

   existence of the multiple lawsuits involving Defendant Molina, which had not been disclosed in

   any iteration of the VaporFi FDD up and until that point. The lawsuits were apparently discovered

   by another franchisee that had performed outside due diligence after franchise system problems

   became unsustainable and shared this information with Plaintiffs, other franchisees and IVG/TPB

   management. TPB failed to explain the failure to disclose the lawsuits and took its typical position

   of silence when faced with questions as to its knowledge of these historical claims.

          122.    After repeated efforts to rectify this issue by addressing these problems with TPB

   and IVG in good faith, TPB and IVG first promised to fix these issues but ultimately decided




                                                   28
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 29 of 43



   instead to send “notice of default” correspondence to Plaintiffs and certain other franchisees who

   had also complained about ongoing abuses in the franchise system.

          123.     The Notice of Default was sent on Turning Point Brands, Inc. letterhead and was

   also oddly accompanied by a Mutual Release and settlement offer from Turning Point Brands,

   Inc., offering certain compensation to Plaintiffs. Plaintiffs rejected the settlement offer and

   responded to the Notice of Default. Attached hereto and made a part hereof as Exhibit H is a true

   copy of the July 29, 2019 Notice of Default sent to Plaintiffs by Turning Point Brands, Inc.

          124.    Notably, and quite tellingly, the default notice sent to Plaintiffs was sent from TPB,

   not VaporFi Franchising, LLC (which technically was inactive for nearly one year) and TPB

   purported to exercise its rights on behalf of the franchisor to issue a default.

          125.     The Notice of Default correspondence further demonstrates that TPB has, for all

   intents and purposes, acted as the successor-in-interest to or alter ego of VaporFi Franchising, LLC

   and IVG since the September 2018 acquisition.

          126.    Additionally, in Summer 2019, the vaping industry and businesses that sold vaping

   products came under fire due to significant health concerns for consumers. Rather than provide

   any guidance in the advent of a barrage of negative press and increased regulation and scrutiny at

   the federal level, TPB and IVG allowed the entire franchise system to flounder, while continuing

   to compete with franchisees for customer business via the vaporfi.com website. In doing so, TPB

   and IVG purposefully diminished any remaining value in the goodwill of the system, damaging

   the business operation of Plaintiffs and other franchisees and/or developers.

                  F.      Plaintiffs’ Damages as a Result of their Fraudulent Inducement into
                          Franchise System




                                                     29
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 30 of 43



           127.   Despite originally committing to a seven store development plan, due to the

   numerous system problems and inability to run a profitable franchise location under IVG’s rigged

   system, Plaintiffs only opened and operated a single location.

           128.   On September 20, 2019, in response to Turning Point Brands’ Notice of Default,

   Plaintiffs sent a Demand for Rescission and Damages outlining its monetary investment in the

   franchise system through that date. While the Demand was acknowledged by TPB’s in-house

   counsel Don Becker, Esq. it was never responded to in writing.

           129.   Damages as set forth in the Demand for Rescission through September 20, 2019 as

   of the date of that correspondence were as follows:

    Item                      Expenditure
    Initial Franchise and     $69,000
    Development Fee
    SBA Loan                  $250,000, plus interest at rate of 8% per annum (buildout of first
                              store)
    Home Equity Loan          $350,000, plus interest at rate of 7% per annum (ancillary costs and
    (Center Point Bank)       working capital)
    Withdrawal of             $50,000
    principal Monica
    Hinton 401K
    Payroll since 2016        $150,000
    Total Lease Payments      $180,000
    to Date
    Local Marketing           $36,000
    Credit Card               $90,000 plus interest
    Legal Fees (to date)      $10,000
    TOTAL                     $1,185,000 (exclusive of interest)




                                                  30
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 31 of 43



            130.   Since the September 2019 Demand for Rescission, Plaintiffs have incurred

   monetary damages in excess of $20,000 per month and have continued to incur attorneys’ fees and

   costs.

            131.   In February 2020, in response to Plaintiff’s ongoing complaints regarding the

   illegal actions taken by its predecessor, TPB sent a “termination notice” to Plaintiffs, this time

   purporting to send the notice from the defunct VaporFi Franchising, LLC entity. This termination

   further damaged Plaintiffs and essentially rendered their franchise investment valueless.




                                COUNT I
    VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
   (AGAINST DEFENDANTS IVG, VAPORFI FRANCHISING, INC. MOLINA AND TPB)

            132.      Plaintiffs incorporate by reference paragraphs 1 through 131 above as if

   fully set forth herein and further alleges as follows.

            133.      Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et

   seq., declares to be unlawful “unfair methods of competition, unconscionable acts or practices,

   and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla. Stat. §

   501.24(1).

            134.      The provisions of FDUTPA are to be liberally construed to protect the

   consuming public and legitimate business enterprises from those who engage in unfair methods

   of competition, or unconscionable, deceptive, or unfair acts and practices in the conduct of any

   trade or commerce. Fla. Stat. § 501.202(2).

            135.      An act is unfair under FDUTPA when it offends established public policy and

                                                     31
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 32 of 43



   is immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers. See

   Rollins, Inc. v. Butland, 951 So.2d 860, 869 (Fla. 2d DCA 2006). A deceptive act or practice

   under FDUTPA is a representation, omission, or other act or practice that is likely to mislead a

   consumer acting reasonably under the circumstances to the consumer’s detriment. See PNR, Inc.

   v. Beacon Prop. Mmgt., Inc., 842 So. 2d 773, 777 (Fla. 2003).

          136.       According to the definition of “violation of this part,” under §501.203(3)(a) a

   violation of FDUTPA can occur when federal administrative rules promulgated by the Federal

   Trade Commission pursuant to the FTC act are violated.

          137.       Defendants IVG, VaporFi Franchising, LLC, Molina and TPB each created,

   used and/or disseminated an FDD that knowingly and intentionally failed to disclose at least four

   (4) litigation matters that should have properly been disclosed pursuant to FTC Rule 436. See

   Exhibits A, B, C and D.

          138.       The failure to disclose the multiple litigations in VaporFi FDD by these

   Defendants was purposeful and designed to mislead the consumer public and prospective

   franchisees and investors.

          139.       Plaintiffs are consumers under FDUPTA and are entitled to its protections. See

   Fla. Stat. § 501.203(7); see also Barnext Offshore, Ltd. v. Ferretti Group USA, Inc., No. 10-

   23869-CIV, 2012 WL 1570057, at *6 (S.D. Fla. May 12, 2012).

          140.       Defendants IVG, VaporFi Franchising, LLC, TPB, Molina and TPB have and

   continued been engaged in trade and commerce in the State of Florida and operated the VaporFi

   franchise business out of this State. These defendants have also sought to specifically harm

   consumers in Florida and throughout the United States in the execution of their fraudulent

   scheme.



                                                   32
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 33 of 43



          141.        Plaintiffs have been injured by Defendants IVG, VaporFi Franchising, LLC,

   TPB and Molina’s unfair or deceptive practices, committed both individually and in concert, in

   the course of investing in a franchise business in which these defendants marketed and sold

   unlawfully from their Florida headquarters.

          142.        After Plaintiffs entered into the franchise system, Defendants, IVG, Molina,

   VaporFi Franchising and TPB continued to act deceptively by purposefully steering Plaintiff’s

   franchise store sales to its vaporfi.com website without properly compensating Plaintiffs or

   advising Plaintiffs of their true intentions to develop only their internet sales platform, to the

   exclusion and detriment of Plaintiffs and other franchisees and developers.

          143.        The business practices of Defendants, IVG, Molina, VaporFi Franchising and

   TPB and connection with the creation and dissemination of improper and inherently deceptive

   FDD to Plaintiffs and other consumers are unfair, deceptive, and unconscionable and constitute

   both per se and traditional violations of FDUPTA. Violations of any law, statute, rule, or

   regulation that proscribes unfair methods of competition, or unfair, deceptive, or unconscionable

   acts or practices constitute per se violations of FDUTPA. Fla. Stat. § 501.203(3)(c).

          144.        By virtue of the foregoing, and consistent with the provisions of FDUTPA,

   Plaintiffs seeks: (a) damages for all amounts expended in connection with the acquisition of

   franchise territorial interests, franchise, royalties and other fees, and all costs incidental to the

   operation of their franchised business; (b) a declaratory judgment declaring that these

   Defendants’ acts and practices are unfair and deceptive in violation of FDUTPA, (c) an order

   enjoining Defendants IVG, VaporFi Franchising and TPB from continuing to engage in such

   unfair and deceptive acts and practices, and (d) any other relief the Court deems just and proper.

                                          COUNT II
                                      COMMON LAW FRAUD

                                                     33
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 34 of 43



     (AGAINST DEFENDANTS IVG, VAPORFI FRANCHISING, LLC, TPB, MOLINA,
                      DARROW LAW FIRM AND DCV)

          145.       Plaintiffs incorporate by reference paragraphs 1 through 131 as if fully set forth

   herein and further alleges as follows.

          146.       Defendants IVG, VaporFi Franchising, LLC, Molina, Darrow Law Firm and

   DCV each took part, independently and in concert with each other, in the making of material

   misrepresentations and omissions of material fact in the FDD furnished to Plaintiffs, which were

   designed to induce, and did induce, Plaintiffs to rely on those misrepresentations and omissions

   and to invest in the VaporFi franchise system, in the absence of proper and complete disclosures.

          147.       More specifically, despite being fully aware of VaporFi’s FTC disclosure

   obligations, IVG and Molina, with the assistance of the Darrow Law Firm and Attorney Darrow,

   prepared an FDD that made purposeful omissions regarding at least (4) litigation related items

   involving allegations of consumer fraud and related malfeasance.

          148.       Plaintiffs received and reviewed the VaporFi FDD which contained no

   information regarding the Molina lawsuits. Plaintiffs were furnished a copy of the FDD by Kristy

   Pope, an associate of IVG who had previously been employed by Franchise Creator.

          149.       Item 3 of the FDD received by Plaintiff indicated that “no litigation [was]

   required to be disclosed” despite the fact that multiple matters in which

          150.       After assuming ownership and control of the franchise business, Defendant

   TPB, which has acted as the de facto franchisor and alter ego of VaporFi Franchising, LLC and

   IVG, continued to disseminate various iterations of the VaporFi FDD that failed to disclose any

   information regarding the Molina litigations and did not advise Plaintiff or any existing

   franchisees of the existence of this information that had been improperly omitted from all

   previously issued iterations of the FDD.

                                                   34
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 35 of 43



           151.       Upon information and belief, TPB learned of the existence of these lawsuits in

   2018, yet purposefully failed to advise Plaintiff, any other franchisees or the consumer public, as

   it continued to sell franchises.

           152.       Reference to these items, each material facts as determined by the FTC, was

   purposefully omitted in order to induce Plaintiffs and other consumers to invest in the franchise

   system without sufficient knowledge regarding the prior actions and legal history of its executive

   principal. The representations contained in the FDD were false at the time of their making,

   purposefully concealed material facts required to be disclosed by the FTC and were made with

   the intent to induce United to make payments on the claims.

           153.       During the relevant time period, DCV worked as a recommended vendor and

   consultant to both IVG and Plaintiffs and worked collaboratively with IVG, VaporFi and Molina,

   and their agents, to prepare a Business Plan that concealed and distorted relevant information

   pertaining to Plaintiffs’ ultimate financing of their business through third-party lenders. T

           154.       Defendants failed to disclose the aforementioned material information

   Plaintiffs and similarly situated franchisees and investors, despite knowing that its failure to

   disclose would induce Plaintiffs to act contrary to how it would act were it provided the material

   information.

           155.       In failing to disclose the aforementioned material information to Plaintiffs,

   these defendants acted in bad faith. IVG, VaporFi, Molina, the Darrow Firm, DCV and later TPB

   intended for Plaintiffs to rely on the aforementioned misrepresentations and omissions in order

   to induce Plaintiffs to make an initial investment and continue to invest in the franchise system.

           156.       Plaintiffs, having been provided a copy of the FDD as the primary means of

   disclosure for their franchise investment, which they were told was drafted by an attorney,



                                                    35
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 36 of 43



   reasonably relied on the aforementioned misrepresentations and omissions contained therein and

   made a decision to invest more than one million dollars in the franchise system on this basis.

          157.       After Plaintiffs entered into the franchise system, Defendants, IVG, Molina,

   VaporFi Franchising and TPB continued to act deceptively by purposefully steering Plaintiff’s

   franchise store sales to its vaporfi.com website without properly compensating Plaintiffs or

   advising Plaintiffs of their true intentions to develop only their internet sales platform, to the

   exclusion and detriment of Plaintiffs and other franchisees and developers.

          158.       As a direct and proximate result of these Defendants’ misrepresentations and

   omissions, Plaintiffs have been damaged in a substantial amount to be determined at trial,

   exclusive of interest and costs.

          159.       By virtue of the foregoing, Plaintiffs are entitled to an award of compensatory

   and punitive damages, together with interest and costs and any other relief the Court deems just

   and proper.

                                COUNT III
                    NEGLIGENT MISREPRESENTATION
     (AGAINST DEFENDANTS, IVG, VAPORFI FRANCHISING, LLC, TPB, MOLINA,
                      DARROW LAW FIRM AND DCV)

          160.       Plaintiffs incorporate by reference paragraphs 1 through 131 as if fully set forth

   herein and further alleges as follows.

          161.       Defendants IVG, VaporFi Franchising, LLC, Molina, Darrow Law Firm and

   DCV each took part in the making of material misrepresentations and omissions of material fact

   in the FDD furnished to Plaintiffs, which were designed to induce, and did induce, Plaintiffs to

   rely on those misrepresentations and omissions and to invest in the VaporFi franchise system, in

   the absence of proper and complete disclosures.

          162.       More specifically, despite being fully aware of VaporFi’s FTC disclosure

                                                   36
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 37 of 43



   obligations, IVG and Molina, with the assistance of the Darrow Law Firm and Attorney Darrow,

   prepared an FDD that made purposeful omissions regarding at least (4) litigation related items

   involving allegations of consumer fraud and related malfeasance.

          163.       At all relevant times, Defendants IVG, VaporFi Franchising, LLC, Molina,

   Darrow Law Firm and DCV knew or should have known these items should have been disclosed

   and had a duty to properly provide such disclosures to Plaintiff.

          164.       In May 2016, Plaintiffs received and reviewed the March 28, 2016 version of

   the FDD which contained no information regarding the Molina lawsuits. Plaintiffs were

   furnished a copy of the FDD by Kirsty Pope, an associate of IVG who had previously been

   employed by Franchise Creator. Item 3 of the FDD received by Plaintiff indicated that “no

   litigation [was] required to be disclosed” despite the fact that multiple matters in which

          165.       After assuming ownership and control of the franchise business, Defendant

   TPB, which has effectively acted as the de facto franchisor and alter ego of VaporFi Franchising,

   LLC and IVG, continued to disseminate various iterations of the VaporFi FDD that failed to

   disclose any information regarding the Molina litigations and did not advise Plaintiff or any

   existing franchisees of the existence of this information that had been improperly omitted from

   all previously issued iterations of the FDD. Upon information and belief, TPB learned of the

   existence of these lawsuits in 2018, yet failed to advise Plaintiff, any other franchisees or the

   consumer public, as it continued to sell franchises.

          166.       Reference to these items, each material facts as determined by the FTC, was

   omitted in order to induce Plaintiffs and other consumers to invest in the franchise system without

   sufficient knowledge regarding the prior actions and legal history of its executive principal.

          167.       During the relevant time period, Defendant DCV acted as a recommended



                                                    37
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 38 of 43



   vendor and/or authorized agent or consultant of IVG that incorporated references from the FDD

   into a Business Plan that ultimately led to Plaintiff’s entry into a $250,000 business loan.

          168.       DCV at all relevant times owed duty of care to Plaintiffs and breached that

   duty by relying upon and providing grossly inflated and/or inaccurate information to third-party

   lenders, upon which Plaintiffs relied.

          169.       The representations contained in the FDD were false at the time of their

   making, purposefully concealed material facts required to be disclosed by the FTC and were

   made with the intent to induce United to make payments on the claims.

          170.       Defendants failed to disclose the aforementioned material information

   Plaintiffs and similarly situated franchisees and investors, despite knowing that its failure to

   disclose would induce Plaintiffs to act contrary to how it would act were it provided the material

   information.

          171.       In failing to disclose the aforementioned material information to Plaintiffs,

   Defendants IVG, VaporFi, Molina, the Darrow Firm, DCV and later TPB intended for Plaintiffs

   to rely on the aforementioned misrepresentations and omissions in order to induce Plaintiffs to

   make an initial investment and continue to invest in the franchise system and breached their duty

   to ensure that the proper disclosures were being made.

          172.       Plaintiffs, having been provided a copy of the FDD as the primary means of

   disclosure for their franchise investment, which they were told was drafted by an attorney,

   reasonably relied on the aforementioned misrepresentations and omissions contained therein and

   made a decision to invest more than one million dollars in the franchise system on this basis.

          173.       As a direct and proximate result of these Defendants’ intentional and/or

   grossly negligent misrepresentations and omissions, Plaintiffs have been damaged in a



                                                    38
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 39 of 43



   substantial amount to be determined at trial, exclusive of interest and costs.

          174.        By virtue of the foregoing, Plaintiffs are entitled to an award of compensatory

   and punitive damages, together with interest and costs and any other relief the Court deems just

   and equitable.




                            COUNT IV
   DECLARATORY JUDGMENT: LIABILITY AS SUCCESSOR/DE FACTO MERGER
                     AND ALTER EGO LIABILITY
                 (AGAINST DEFENDANTS IVG and TPB)

          175.         Plaintiffs incorporate by reference paragraphs 1 through 131 as if fully set

   forth herein and further alleges as follows.

          176.        Between Plaintiffs’ entry into the VaporFi franchise system in 2016 and its

   sale to TPB in September 2018, IVG and Molina exercised total dominion and control over the

   VaporFi Franchising, LLC entity and routinely co-mingled assets, employees and corporate

   resources to the entity, which was formed solely to act as a repository for franchise fees, royalties

   and other fees.

          177.        Molina and IVG funded the undercapitalized VaporFi Franchising, LLC entity

   and used IVG personnel to serve dual roles as VaporFi officers/employees. Molina would also

   routinely comingle funds between the entities, i.e., using VaporFi franchise reviews to support

   IVG events.

          178.        Molina also infused capital from either himself of IVG to fund certain VaporFi

   franchise operations without regard to corporate formalities.

                                                     39
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 40 of 43



          179.       No effort was ever made to hide IVG’s control over the business or its use of

   corporate resources to run the VaporFi operation. In fact, Molina gave public statements as early

   as 2017 describing the franchise system as being “backed” by IVG and its management.

          180.       Upon the sale of IVG and the franchise system to TPB, Molina, as a

   representative of IVG and VaporFi contemporaneously sought to dissolve the VaporFi entity.

          181.       Since September 2018, upon information and belief, the VaporFi entity has

   remained inactive with no effort by IVG or TPB to revive the entity or restore it to active status.

          182.       During the time period after September 2018 to the present, TPB has

   controlled all day-to-day business operations and decision-making in the VaporFi Franchise, paid

   employees of VaporFi and/or IVG including but not limited to Kirsty Pope, stepped into the

   shoes of the franchisor to send default and/or termination correspondence to franchisees and to

   negotiate severance and separation packages with employees and/or franchisees of VaporFi.

          183.       Neither VaporFi Franchising, IVG, TPB or Molina, or any of their

   representatives, ever advised Plaintiffs or any other developer, franchisee or investor that the

   entity had been dissolved or that it was inactive.

          184.       Plaintiffs and other developers, franchisees and investors were always led to

   believe that the entity remained distinct, open and operating through the sale, and, furthermore,

   remained capitalized and a going concern.

          185.       Plaintiffs relied upon this representation to continue to deal with VaporFi in

   good faith and attempt to resolve numerous business issues including the theft of sales.

          186.       Since September 2018, TPB and IVG have expressly or impliedly assumed

   the liabilities of VaporFi Franchising, LLC including the obligation to make payment or enter

   into settlement agreements with outgoing franchisees.



                                                    40
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 41 of 43



          187.       TPB assumed control of the day to day operations of VaporFi, including the

   comingling of assets, employees and other resources and has made day to day operational

   decisions for the franchise. Most importantly, TPB has used the same employees to serve

   functions for the VaporFi franchise, including but not limited to Kirsty Pope.             Upon

   information and belief, since at least September 2018, the VaporFi Franchising, LLC was

   undercapitalized, had no actual employees and essentially remained a business in name only.

          188.       While disclaiming responsibility for the Molina regime’s actions prior to the

   sale, TPB since acquiring VaporFi franchise and IVG has run the business as a mere

   continuation of the predecessor.

          189.       TPB has also asserted the rights of the franchisor to default or terminate

   franchisees buy sending both notices of default and termination to franchisees.

          190.       TPB has also attempted to broker “settlement” arrangements with Plaintiffs

   and other developers, franchisees and investors within the franchise system.

          191.       TPB’s undertaking of the role of franchisor, in tandem with IVG, constitutes

   the assumption of obligations ordinarily necessary for the uninterrupted continued business

   operations of the VaporFi franchise.

          192.       The sale of VaporFi franchising business to TPB has resulted in a de

   facto merger between the entities.

          193.       Plaintiffs seeks a declaratory judgment declaring that (i) TPB and IVG have

   each assumed the liability of VaporFi Franchising, LLC through the exercise of dominion and

   control over the VaporFi franchise business and the comingling of assets and resources of the

   various business; and (ii) that the sale of the VaporFi Franchising business to TPB constitutes a

   de facto merger under Florida law.



                                                   41
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 42 of 43




                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

      a) compensatory damages in an amount to be determined at trial, for the Defendants IVG,

           Molina, VaporFi Franchising, LLC and TPB’s violations of FDUTPA;

      b) compensatory damages in an amount to be determined at trial for the common law fraud

           committed by all named Defendants;

      c) compensatory damages in an amount to be determined at trial for the negligent

           misrepresentations made by all named Defendants;

      d) punitive damages;

      e) rescission of Plaintiff’s development agreement and franchise agreement with VaporFi

           Franchising, LLC and/or its successors or affiliates;

      f) a declaration that the Agreement is void ab initio for violations of FDUTPA;

      g) a declaration that Defendants IVG and TPB have acted as the alter ego of Defendant VaporFi

           Franchising, LLC and are liable for its debts;

      h) a declaration that the sale of the franchise business of VaporFi Franchising, LLC to TPB

           constituted a de facto merger and that Defendants IVG and TPB are liable for its debts;

      i) enjoining Defendants TPB and IVG from taking any further actions in violation of FDUTPA;

      j) enjoining Defendants from making any additional payouts to Molina pursuant to the terms of

           the September 2018 sale of VaporFi Franchising, LLC;

      k) all costs of this action, including reasonable attorneys’ fees and costs; and,

      l)   such other and further relief as this Court shall deem just and proper.




                                                     42
Case 1:20-cv-21476-JAL Document 10 Entered on FLSD Docket 06/01/2020 Page 43 of 43



                                    DEMAND FOR JURY TRIAL
          Plaintiffs hereby demand a trial by jury of all issues so triable herein.


   June 1, 2020                                  Respectfully submitted,


                                                 /s/ Matt Person
                                                 MATT PERSON, ESQUIRE
                                                 Attorney for Plaintiff
                                                 Florida Bar 103754
                                                 9560 NW 41 Street
                                                 Doral FL 33178
                                                 Telephone (305) 640-5754
                                                 Fax (888) 602-4190




                                                    43
